Citation Nr: 1428359	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a cervical spine disability, claimed as secondary to service-connected lower back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of May 2009 of the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a cervical spine disability.

In his substantive appeal, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled January 2011 hearing by letters of October 2010 and December 2010; the Veteran did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

In November 2011, the Board denied the Veteran's claim for an increased rating for his lower back disability, and it remanded the claim for service connection for a cervical spine disability.  The Board again remanded the Veteran's cervical spine claim in January 2014.  The development requested by the Board has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

There is no competent evidence that the Veteran's current cervical spine disability is related to or had its onset in service, or that it is secondary to or aggravated by his service-connected lower back disability.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.655 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of March 2009 satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a May 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

No VA examination has been conducted; the Board twice remanded this claim in order that the Veteran could be scheduled for an examination.  Though VA attempted multiple times to schedule the Veteran for an examination, the Veteran did not attend any scheduled examination.  

In examining the claim file, it appears that the Veteran has not kept VA abreast of his current address.  VA has taken efforts to locate the Veteran, including by contacting his representative and conducting searches for his address; these efforts did not result in the Veteran attending his scheduled examinations or in his providing a reason for missing them.  VA's duty to assist is not a one-way street, and a Veteran cannot wait for assistance when he has information essential to the adjudication of the claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that VA has exhausted its ability to schedule the Veteran for an examination, and no further attempts to do so are required.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service Connection for a Neck Disability

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish direct service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran currently suffers from a cervical spine disability.  VA radiology reports from December 2008 showed that the Veteran had mild degenerative changes in his neck, spondylosis, and canal stenosis.  A February 2009 VA treatment record shows a diagnosis of degenerative disc disease of the cervical spine with evidence of myelopathy.  The current disability criterion is met.  

There is no evidence that the Veteran suffered from a cervical spine disability during his active service.  A review of his service treatment records shows no evidence of complaints of or treatment for a cervical spine disability.  Though these records are replete with instances of the Veteran seeking treatment for his lower back, at no time did the Veteran complain of neck pain or seek treatment for any particular neck disability.  

In his February 2010 substantive appeal, the Veteran stated that VA had not taken any history of his neck condition during his active service.  The Veteran, however, offered no further information as to whether he suffered from a cervical spine disability during his active service, or whether he suffered any injury that could be related to his current disability.  In the absence of such information, the service treatment records showing no treatment for any cervical spine disability outweighs the Veteran's vague allegation.  As there is no evidence of an in-service incurrence of any cervical spine disability, service connection on a direct basis is not warranted.  

The Veteran contends that his current cervical spine disability is secondary to his service-connected low back disability.  There is, however, no competent evidence to support this assertion.

VA has attempted to schedule the Veteran for an examination in an effort to resolve this question, but the Veteran has not attended any scheduled examination.  As a result, the claim must be adjudicated based on the evidence of record.  38 C.F.R. § 3.655(b).  

Neither the VA nor the private medical treatment records show that the Veteran's current cervical spine disabilities are proximately due to, the result of, or aggravated by his low back disability.  The records are silent as to the etiology of his current cervical spine disabilities.  

Beyond his assertion in his November 2008 claim that his cervical spine disabilities are secondary to his low back disability, the Veteran has not provided further argument or evidence to support his contention.  The Veteran's assertion is not considered competent evidence.  Determining the etiology of a cervical spine disability and its possible relationship to a service-connected disability requires medical knowledge or training and is not susceptible to lay opinion.  Jandreau, 492 F.3d at 1377.  

The preponderance of the evidence is against the claim for service connection for a cervical spine disability; there is no doubt to be resolved; and service connection for a cervical spine disability is not warranted.  


ORDER

Entitlement to service connection for a cervical spine disability, claimed as secondary to service-connected lower back disability, is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


